[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: DEFENDANT'S MOTION TO DISMISS
The defendant in the above entitled action has filed a motion to dismiss the plaintiff's visitation complaint.
In the visitation complaint the plaintiff makes the following allegations:
1. I am the co-parent, having acted as co-parent since child was adopted by mother. CT Page 12014
2. The defendant is the mother.
3. I want visitation nights with the child, Jessica Cameron, born January 29, 1990.
4. The child has lived in Connecticut for the past six months.
The visitation complaint does not allege if its based on Section 46b-56, 46b-57, or 46b-59. The leading case on visitation in Connecticut requested by a nonparent is Castagno v. Wholean,239 Conn. 336 (1996), where the court at pages 352-353 stated in part:
    A party seeking visitation rights must, however, in the pleadings, set forth with specificity the factual basis for the petition before the court can determine whether such threshold conditions have been met.
This court makes no findings that whether the facts that are alleged in the affidavit that is in the plaintiff's brief in support of the plaintiff's complaint for visitation is sufficient to warrant the state's intrusion upon the integrity of the family unit. This court does find however that the facts that are alleged in the petition for custody do not state with specificity the factual basis for the petition to warrant state's intrusion upon the integrity of the family unit.
The defendant's motion to dismiss is granted.
Axelrod, J.